UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6397


SABAS IBARRA,

                Petitioner - Appellant,

          v.

ASST. SUP. R. R. RIVENBARK,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cv-00530-NCT-LPA)


Submitted:   July 28, 2014                  Decided:     August 12, 2014


Before SHEDD and    THACKER,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sabas Ibarra, Appellant Pro Se.     Mary Carla Hollis, Assistant
Attorney General, Clarence Joe DelForge, III,      NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sabas     Ibarra      seeks     to    appeal    the    district          court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition and

denying    his      motions        for   reconsideration.            The    order       is   not

appealable       unless        a     circuit        justice    or     judge       issues       a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate         of     appealability          will    not    issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,       a   prisoner      satisfies      this    standard        by

demonstrating          that    reasonable          jurists    would        find    that      the

district       court’s       assessment      of     the   constitutional          claims      is

debatable      or     wrong.        Slack     v.     McDaniel,      529    U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ibarra has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with     oral       argument       because     the    facts        and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3